Exhibit 10.27
 
HOWARD BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Effective December 1, 2014




WHEREAS, Howard Bank (the “Bank”) desires to establish the Howard Bank
Supplemental Executive Retirement Plan (the “Plan”) to retain certain executive
employees by providing them with benefits to supplement their retirement
benefits under the Bank’s tax-qualified retirement program.


WHEREAS, the Plan is intended to be an unfunded “top hat” plan, that is exempt
from Parts 2, 3 and 4 of Title I of ERISA and §401(a) of the Internal Revenue
Code; and


WHEREAS, the Bank desires to establish the Plan in compliance with Internal
Revenue Code §409A;


NOW THEREFORE, the Bank hereby establishes the Plan as follows, effective as of
December 1, 2014.


ARTICLE I
DEFINITIONS


For purposes of this Plan, the following terms shall have the meanings
indicated, unless the content clearly indicates otherwise:


1.1           “Accrued Benefit” is the value of the benefits provided under the
Plan to a Participant or Beneficiary.  The Accrued Benefit means the Retirement
Benefit which a Participant would receive at his or her Normal Retirement Age
multiplied by a fraction, not greater than one, the numerator of which is the
Participant’s total number of Years of Plan Participation in the Plan at the
date of determination and the denominator of which is the total number of Years
of Plan Participation the Participant could have accumulated if he or she
continued his employment until his Normal Retirement Age.  The Accrued Benefit
shall be a bookkeeping entry only and shall be utilized solely as a device for
measurement and determination of the amounts to be paid to the Participant or
Beneficiary pursuant to the Plan.


1.2            “Actuarial Equivalent” or “Actuarial Equivalence” means a benefit
which is of equal value at the date of determination to the benefit for which it
is to be substituted, computed using an applicable interest rate and an
applicable mortality table, as provided by the actuary or accountant of the
Bank.


1.3            “Administrative Committee” and “Committee” mean the committee
appointed by the Board of Directors to administer the Plan in accordance with
Section 10.1.  The Board shall identify the individuals who shall serve as
members of the Committee.


1.4           “Bank” means Howard Bank.
 
 
 

--------------------------------------------------------------------------------

 
 
1.5           “Beneficiary” means one or more persons designated by the
Participant in accordance with Section 8.1, who may be entitled to receive
benefits under this Plan upon the death of the Participant.


1.6           “Board of Directors” and “Board” means the Board of Directors of
the Bank.


1.7            “Company” means the entity that on or after the Effective Date
controls the Bank.


1.8           “Change in Control” means the first to occur of any one of the
following events:  (a) the acquisition by any person, persons acting in concert
or by an entity of the then outstanding voting securities of either the Bank or
the Company, if, as a result of the transaction, the acquiring person, persons
or entity owns securities representing fifty percent (50%) or more of the total
voting power of the Bank or the Company, as the case may be; (b) within any
twelve month period beginning on or after the Effective Date, the persons who
were directors of either the Bank or the Company immediately before the
beginning of such twelve month period (the “Incumbent Directors”) cease to
constitute at least a majority of such board of directors; provided that any
director who was not a director on the Effective Date will be deemed to be an
Incumbent Director if that director was elected to such board of directors by,
or on the recommendation of, or with the approval of, at least two thirds of the
directors who then qualified as Incumbent Directors; (c) the transaction closing
date of a reorganization, merger or consolidation, with respect to which those
persons who were the stockholders of either the Bank or the Company, as the case
may be, immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own more than fifty percent (50%) of the combined
voting power entitled to vote in the election of directors of the reorganized,
merged or consolidated entities; or (d) the sale, transfer or assignment of all
or substantially all of the assets of the Bank or the Company to a third party.


1.9           “Code” means the Internal Revenue Code of 1986, as amended, and
the Treasury regulations issued thereunder.


1.10          “Disability” and “Disabled   shall have the same meaning as
Permanent  Disability under the Participant’s Employment Agreement, or if there
is no employment agreement, the aforementioned terms mean that the Participant
is unable to engage in substantial gainful activity by reason of any medically
determinable physical or mental condition, which is expected to result in the
Participant’s death or can be expected to last for a continuous period of not
less than twelve (12) months.  The Administrative Committee shall have the sole
discretion to determine the existence of a Disability and may rely on advice
from a qualified medical examiner in making its determination.


1.11          “Effective Date” means the effective date of the Plan, which is
December 1, 2014.


1.12          “Eligible Employee” means an employee who is highly compensated
and a member of management and is designated by the Bank to participate in this
Plan in accordance with Section 2.1.  If an Eligible Employee no longer
qualifies as a member of a select group of management or highly compensated
employee, as determined in good faith by the Administrative Committee, the
employee shall no longer be eligible to participate in the Plan and the accrual
of future benefits under the Plan shall cease immediately.
 
 
2

--------------------------------------------------------------------------------

 
 
1.13          “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended from time-to-time.


1.14          “Normal Retirement Age” means the designated age on the respective
Annex when the Participant will be entitled to begin to receive Retirement
Benefits under this Plan.


1.15          “Participant” means an Eligible Employee designated by the Bank to
participate in the Plan in accordance with Section 2.2, and whose participation
in the Plan has not been terminated in accordance with Section 2.3.


1.16          “Plan” means the Howard Bank Supplemental Executive Retirement
Plan, effective December 1, 2014, as may be amended.


1.17          “Plan Termination Benefits” means the benefits to which a
Participant is entitled in the event that the Plan is terminated based upon a
Change of Control, as determined in accordance with Section 7.5.


1.18          “Plan Year” means the Plan’s accounting year of twelve (12) months
commencing on January 1st of each year and ending the following December 31st.


1.19          “Retirement”, “Retire(s)” and “Retires” means the severance of the
Employee’s employment with the Bank for any reason (other than death) on or
after the Eligible Employee attains Normal Retirement Age.


1.20          “Retirement Benefits” means the vested portion of the Accrued
Benefit as defined in the Participant’s respective Annex attached hereto.


1.21          “Severance from Employment” means the cessation of the Eligible
Employee’s employment with the Bank, including death, Disability, and
Retirement, and as may be determined under Treasury Regulation Section
1.409A-1(h).  If the Eligible Employee is granted an approved leave of absence
by the Bank, he or she will not be treated as incurring a Severance from
Employment, provided such leave does not exceed six months.  If an approved
leave of absence is terminated by the Bank without the resumption of the
employment relationship, the Participant will be treated as incurring a
Severance from Employment under the Plan as of the date of termination of such
leave.


1.22          “Specified Employee” means an employee if he or she falls within
one of the following categories in any time during the 12 month period ending on
a December 31: (i) a 5% owner of the Bank or Company; (ii) a 1% owner of the
Bank or Company with annual compensation greater than $150,000; or (iii) an
officer with compensation greater than $170,000 (for 2014, as indexed
annually).  With respect to item (iii), the group will be limited based on the
number of employees of the Bank or the Company in accordance with Treasury
Regulation Section 1.409A-1(i).
 
 
3

--------------------------------------------------------------------------------

 
 
1.23          “Termination for Cause” means the Bank terminates the Participant
as an employee for cause, which means:  (a) Executive's conviction of or plea of
guilty or nolo contendere to the commission of a felony (other than traffic
violations that do not result in incarceration) or other crime involving moral
turpitude, deceit, dishonesty, or fraud under the laws of the United States of
America or any other jurisdiction; (b) any willful act or omission by Executive
constituting theft, fraud, misappropriation of funds (or other property or
assets of Bank), or embezzlement in connection with Executive's employment with
Bank or otherwise; (c) any breach by Executive of any material provision of this
Agreement, if such breach is not cured within thirty (30) days after written
notice thereof from Bank to Executive; (d) Executive's willful or continued
failure to perform in any material respect lawful duties of this position with
Bank, if such failure is not cured within thirty (30) days after written notice
thereof from Bank to Executive; (e) any intentional act of Executive having the
purpose of materially injuring the reputation, business, or business
relationships of Bank; or (f) any breach by Executive of his fiduciary duty to
Bank.


1.24          “Termination Without Cause” means the involuntary severance from
service of the Participant, other than for Cause, by the Bank.


1.25          “Years of Plan Participation” means (i) the total number of the
full twelve month calendar periods in which an Eligible Employee has
participated in the Plan beginning on the Effective Date of the Plan and ending
on his or her Severance from Employment; or (ii) the credit for periods of
participation based on the terms in the respective Annex.  Any partial year
shall not be counted, except as may be provided in a Participant’s Annex hereto.


ARTICLE II
ELIGIBILITY AND PARTICIPATION


 2.1           Eligibility.  The Plan is intended to be a “top-hat” plan and, as
a result, eligibility to participate in the Plan is limited to a select group of
management or highly compensated employees determined by the Board of Directors
of the Bank.  As of the Effective Date, eligibility to participate in the Plan
has been granted to the employees identified on the respective Annex attached
hereto.  After the Effective Date, the Board in its sole discretion may select
other employees to participate in the Plan.  Any new Eligible Employees will be
notified by the Bank in writing of his or her designation as an Eligible
Employee, and the terms of their benefits hereunder will be stated on his or her
individual Annex.


 2.2           Participation.  For Eligible Employees designated to participate
in the Plan as of the Effective Date, they shall become Participants on the
Effective Date of the Plan.  For any other Eligible Employee, participation
shall begin on the first of the month immediately following the date that he or
she is notified by the Bank of his or her selection to participate in the Plan
and his or her designation as an Eligible Employee.


 2.3           Termination Of Participation.  An Eligible Employee shall cease
to be eligible to participate in the Plan when:  (a) he or she no longer
qualifies as a member of a select group of management or a highly compensated
employee, as determined in good faith by the Administrative Committee; (b) he or
she no longer is an employee of the Bank; (c) his or her benefits have been
distributed in full in accordance with the terms of the Plan; or (d) his or her
benefits have been forfeited in accordance with the terms of the Plan.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE III
BANK CONTRIBUTION


 3.1           Annual Contribution.  During each Plan Year in which a
Participant is employed by the Bank until the Participant attains Normal
Retirement Age, the Bank, in its sole discretion, may determine if it shall make
a contribution to a funding method it deems prudent.  The Bank may determine the
contribution at any rate that it deems prudent to reflect the expenses for
financial accounting purposes.
 

 3.2           Payment of Contributions.  If the Bank decides to make a
contribution each Plan Year to a funding vehicle it deems prudent, it shall do
so in accordance with the calculations made by its actuary or accountant .


 3.3           Valuation Methods.  In establishing the liabilities under the
Plan and contributions thereto, the Bank will use such methods and assumptions
as will reasonably reflect the cost of benefits.  Plan assets are to be valued
on the basis of any reasonable method of valuation.  There shall be a valuation
of the Plan at least once a year.


ARTICLE IV
VESTING AND FORFEITURE


 4.1           Vesting.  The Participant’s Accrued Benefit shall vest in
accordance with the respective Annex attached hereto, and the terms of Article
IV.


 4.2           Vesting Upon Disability.  If the Participant, prior to the
vesting of his Accrued Benefit, shall become Disabled while employed by the Bank
and if proof of such Disability is satisfactory to the Administrative Committee,
the Participant shall become fully vested in his or her Accrued Benefit as of
the date of his or her Disability.


 4.3           Vesting Upon Death.  If the Participant dies at any time prior to
the Severance From Employment, the Participant shall become fully vested in the
Accrued Benefit as of the date of his or her death.


 4.4           Vesting Upon Plan Termination Based Upon Change Of Control.  If
upon a Change of Control, the Bank determines to terminate the Plan as permitted
in Section 12.3, prior to full vesting of his or her Accrued Benefit, the
Participant shall become fully vested in his or her Accrued Benefit as of the
date of the Plan termination.


 4.5           Forfeiture Upon Termination For Cause.  The Participant’s Accrued
Benefit in its entirety, whether vested or unvested, shall be forfeited if,
prior to the Participant attaining Normal Retirement Age, the Participant
undergoes a Severance from Employment as a result of a Termination for Cause.
 
 
5

--------------------------------------------------------------------------------

 
 
 4.6           Forfeiture Upon Termination Without Cause.  If a Participant
undergoes a Severance from Employment as a result of a Termination Without Cause
or the Participant voluntarily undergoes a Severance from Employment for any
reason before he or she attains Normal Retirement Age, the Participant’s
non-vested Accrued Benefit will be forfeited.  The payment of the vested Accrued
Benefit will be made at the time that the Participant attains Normal Retirement
Age and in the form indicated in Section 6.2 herein.


 4.7           Return of Former Participant.  If a Participant undergoes a
Severance from Employment and later returns as an employee of the Bank, he or
she will not be entitled to participate in the Plan.


ARTICLE V
CREDITING, DEBITING AND BENEFICIAL
INTERESTS IN ACCRUED BENEFITS


 5.1           No Actual Investment.  Notwithstanding any other provision of
this Plan, the Bank’s contribution to a funding vehicle shall not be considered
or construed in any manner as an actual investment of the Accrued
Benefit.  Without limiting the foregoing, the Participant’s Accrued Benefit
shall at all times be a bookkeeping entry only and shall not represent any
investment made on the Participant’s behalf by the Administrative Committee.


 5.2           Employer’s General Assets.  All Bank contributions to a funding
vehicle under the Plan (i) are the general assets of the Bank, (ii) may be used
in the operation of the Bank’s business or in any manner permitted by law, and
(iii) remain subject to the claims of the Bank’s general unsecured
creditors.  In addition, title to any amounts in their Accrued Benefits remain
in the name of the Bank, and neither the Participants nor their Beneficiaries
have any property or beneficial interests whatsoever in any benefits hereunder,
except as general creditors of the Bank.


ARTICLE VI
RETIREMENT BENEFITS AND DISTRIBUTIONS


 6.1           Retirement Benefits.  When the Participant attains the Normal
Retirement Age, he or she shall begin to be paid his or her vested Retirement
Benefit as provided in Section 6.2.


 6.2           Payment of Retirement Benefits.  Retirement Benefits shall be
paid in equal quarterly installments over a period of fifteen (15) years.  The
first payment shall commence as soon as administratively feasible, but no longer
than 30 days, following the later of (i) Participant’s Severance from Employment
after attainment of the Normal Retirement Age or (ii) the attainment of Normal
Retirement Age if severance has occurred first.  A Participant must undergo the
severance no later than the close of the calendar year in which he or she
attains the Normal Retirement Age, except as may be provided in the respective
Annex of a Participant. The Retirement Benefit will not increase beyond that
earned as of the Normal Retirement Age.  The terms of the Annex will control
over the terms of the Plan, unless not permitted by the Treasury Regulations.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 6.3           Special Rules.  If the Participant is a Specified Employee, the
benefit commencement date for benefits other than death, disability or pursuant
to a change in control must be delayed for six months as further provided in
Treasury Regulation Section 1.409A-1(i).  The Bank may not accelerate the
payment of benefits except as permitted by the Treasury Regulations.
 
 
ARTICLE VII
DEATH, DISABILITY AND CERTAIN TERMINATION BENEFITS


 7.1           Post-Retirement Survivor Benefits.  If a Participant dies after
Retirement but before the Retirement Benefits are paid in full, the
Participant’s unpaid Retirement Benefits shall continue and shall be paid to the
Participant’s Beneficiary over the remaining number of years and in the same
amounts as those benefits would have been paid to the Participant had the
Participant survived.


 7.2           Pre-Retirement Survivor Benefits.  If prior to the time the
Participant attains Normal Retirement Age, the Participant dies while the
Participant is an employee of the Bank, the Participant’s Beneficiary shall
receive Pre-Retirement Survivor Benefits equal to the Actuarial Equivalent of
the vested Accrued Benefit.  The Pre-Retirement Survivor Benefit shall be paid
in equal quarterly installments over a five-year period.


 7.3           Disability Benefits.  If prior to the time the Participant
attains Normal Retirement Age, he or she shall be determined to be Disabled
while the Participant is an employee of the Bank, the Participant shall begin to
be paid his or her Accrued Benefit that has vested in accordance with Section
4.2.  The Disability Benefits shall be paid in equal quarterly installments over
a five year period.  The first payment will commence as soon as administratively
feasible following the determination of his Disability.


 7.4           Post-Disability Survivor Benefits.  If a Participant dies after a
determination of Disability has been made but before the disability benefits are
paid in full, the Participant’s unpaid disability benefits shall continue and
shall be paid to the Participant’s Beneficiary over the remaining number of
years and in the same amounts as those benefits would have been paid to the
Participant had the Participant survived.


 7.5           Plan Termination Benefits.  In the event the Bank decides to
terminate the Plan based on a Change of Control as permitted in Section 12.3,
the Participant shall be paid in the form of a lump sum the Actuarial Equivalent
of his or her Accrued Benefit that has vested in accordance with Article IV as
soon as administratively feasible after the Plan termination.  Additionally, all
benefits due to Participants and Beneficiaries who are in pay status as of the
Plan termination date shall be paid in a lump sum as soon as administratively
feasible after the Plan termination.  Notwithstanding the foregoing, unless
otherwise agreed by the Bank and the Participant, if any part of the payment of
the vested Accrued Benefit pursuant to a Change in Control would constitute a
golden parachute payment under the Code after taking into account other
compensation payable to the Participant under an employment agreement or
otherwise, that part of the payment will not be made, or will be made on such
terms as will allow it to not constitute a golden parachute payment.

 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
BENEFICIARY DESIGNATION


 8.1           Designation of Beneficiary.  The Participant shall have the right
to designate from any person or persons, who may be named contingently or
successively, to receive payment of his or her benefits in the event of his
death.  A Beneficiary designation shall be made by executing the beneficiary
designation form prescribed by the Administrative Committee and filing the same
with the Committee.  Any such designation may be changed at any time by
execution of a new beneficiary designation form and filing the same with the
Committee.  If no such designation is on file with the Committee at the time of
the Participant’s death or such designation is ineffective for any reason as
determined by the Committee, then the Beneficiary to receive such benefits shall
be the person in the first of the following classes in which there is a
survivor:  (i) the Participant’s surviving spouse; (ii) the Participant’s
surviving children in equal shares; or (iii) the Participant’s executor or
Administrator of his or her estate or his or her heirs at law if there is no
administration of such Participant’s estate.
 

 8.2           Doubt As To Beneficiary.  If the Administrative Committee has any
doubt as to the correct Beneficiary to receive payments pursuant to this Plan,
the Committee shall have the right, exercisable in its discretion, to cause the
Bank to withhold such payments until the matter is resolved by the Committee.


ARTICLE IX
ADMINISTRATION OF PAYMENTS


 9.1           Spendthrift Provision.  Except as otherwise required by law, no
amount payable to the Participant or any Beneficiary under the Plan will be
subject in any manner to anticipation, alienation, attachment, garnishment,
sale, transfer, assignment (either at law or in equity), levy, execution,
pledge, encumbrance, charge, or any other legal or equitable process, and any
attempt to do so shall be void, nor will any benefit hereunder be in any manner
liable for or subject to the debts, contracts, liabilities, engagements, or
torts of the person entitled thereto.  Further, (i) the withholding of taxes for
benefit payments; and (ii) the recovery of overpayments of benefits previously
made to the Participant or any Beneficiary shall not be construed as an
assignment or alienation.


 In the event that the Participant’s or Beneficiary’s benefits once payable
hereunder are garnished or attached by order of any court, the Bank may bring an
action for declaratory judgment in a court of competent jurisdiction to
determine the correct recipient of the benefits to be paid under the
Plan.  During the pendency of said action, any benefits that become payable
shall be held as credits to the Participant’s Accrued Benefit or, if the Bank
prefers, paid to the court to be distributed by the court to the recipient as it
deems prudent at the close of said action.


 9.2           Court Order.  The Administrative Committee is authorized to cause
the Bank to make any payments directed by court order in any action in which the
Committee or the Bank has been named as a party.  In addition, if a court
determines that a spouse or former spouse of a Participant has an interest in
the Participant’s benefits under the Plan in connection with a divorce, property
settlement or otherwise, the Committee in its sole discretion, shall have the
right, notwithstanding any Beneficiary designation made by the Participant, to
cause the Bank to distribute the spouse’s or former spouse’s interest in the
Participant’s benefits under the Plan to that spouse or former spouse.  The
court order though may not require the Bank to provide any type or form of
benefit, any option or any increased benefits not otherwise provided under the
Plan.
 
 
 
 
8

--------------------------------------------------------------------------------

 

 9.3           Payment to Guardian.  If the Participant’s Accrued Benefit is
payable to a Participant or Beneficiary who has been declared incompetent or
incapable of receiving his or her property, the Administrative Committee may
direct the payment of benefits to the guardian, conservator, personal
representative, or other person having the care and custody of such incompetent
or incapacitated Participant.  The Administrative Committee may require proof of
such incompetency, incapacity, conservatorship or guardianship, as it may deem
appropriate prior to the distribution.  Such distribution shall completely
discharge the Administrative Committee and the Bank from all liability with
respect to the payment of benefits under the Plan.
 
 9.4           Unclaimed Benefits.  In the case of benefits payable on behalf of
the Participant, if the Administrative Committee is unable to locate the
Participant or Beneficiary to whom such benefits are payable, such benefits
shall be forfeited to the Bank upon the Administrative Committee’s
determination.  Notwithstanding the foregoing, if subsequent to such forfeiture
the Participant or Beneficiary to whom such benefits are payable makes a valid
claim for such benefits within five (5) years from the date the benefit payments
are to commence, such forfeited benefits shall be paid by the Bank.


 9.5           Effect of Payment.  Payment of benefits in full to the
Participant or Beneficiary hereunder shall completely discharge the
Administrative Committee and Bank from all obligations under the Plan.


 9.6           Withholdings.  Benefit payments shall be subject to all
applicable withholding taxes, other payroll taxes and other deductions in
accordance with the Bank’s normal payroll practices.


ARTICLE X
ADMINISTRATION AND RECORDKEEPING


10.1          Assignment And Designation Of The Administrative Authority.  The
Board of Directors shall appoint at least two persons to serve as an
Administrative Committee for the Plan.  The Administrative Committee may
delegate to other employees of the Bank the ministerial functions of operating
the Plan.  In the absence of a resolution naming one or more individuals, the
ministerial functions shall be conducted by the Administrative Committee.


10.2          Employment of Agents.  In the administration of this Plan, the
Administrative Committee may, from time to time, employ agents and delegate to
them such of the administrative duties as it sees prudent.


 
 
9

--------------------------------------------------------------------------------

 
 
 
10.3          Responsibilities Of The Administrative Committee.  Except as
otherwise specifically provided herein, the Administrative Committee shall have
sole responsibility for and sole control of the operation, administration, and
recordkeeping of the Plan, and shall have the power and authority to take all
actions and to make all interpretations which may be necessary or appropriate in
order to administer and operate the Plan, including without limiting the
generality of the foregoing, the power, duty and responsibility to: (i) resolve
all disputes and questions arising under the Plan, including the power to
determine the rights of the Participant and Beneficiary, and their respective
benefits and to remedy any ambiguities, inconsistencies, or omissions in the
Plan; (ii) adopt such rules of procedure and regulations as in its opinion may
be necessary for the efficient administration of the Plan; (iii) implement the
Plan in accordance with its terms and the rules and regulations adopted above;
(iv) correct any defect or supply any omission or reconcile any inconsistency
that may appear in the Plan; (v) make determinations concerning the
Participant’s Accrued Benefit and the distribution of the Participant’s benefit;
and (vi) construe the terms of the Plan. All interpretations, decisions and
determinations made by the Committee shall be binding on all persons concerned.


10.4          Uniformity of Discretionary Acts.  Whenever in the administration
or operation of the Plan discretionary acts by the Administrative Committee are
required or permitted, such actions shall be consistently and uniformly applied
to all persons similarly situated and no such actions shall be taken that shall
discriminate in favor of a particular person or group of persons.


10.5          Records and Reports.  The Administrative Committee shall keep all
books of account, records, and other data that may be necessary for the
administration of the Plan, and shall be responsible for supplying all
information and reports to the Internal Revenue Service, the Department of
Labor, Participants, Beneficiaries, and others as appropriate, or as required by
law.


10.6          Majority Actions.  Except where the Administrative Committee has
allocated and delegated its administrative authority to one or more members who
serve on the Committee, the Administrative Committee shall act by a majority
vote.  If there are only two members of the Committee, the Committee shall act
by unanimous vote.  The Committee may authorize one or more of its members to
sign all documents on their behalf.


10.7          Indemnity of Administrative Committee.  The Bank agrees to
indemnify all members of the Administrative Committee against any and all
claims, losses, damages and expenses, including any amounts made in settlement
with their approval, arising out of or resulting from their action or failure to
act, unless otherwise prohibited by law.  The Bank shall be obligated to conduct
the defense in any action, suit, or proceeding.  The Bank may satisfy its
obligations under this provision by the purchase of insurance.  Any payment by
an insurance carrier to or on behalf of members of the Committee shall, to the
extent of such payment, discharge any obligation of the Bank under the
indemnification.
 
 
10

--------------------------------------------------------------------------------

 


ARTICLE XI
CLAIMS PROCEDURE


11.1          Notice Of Denial Or Adverse Action Or Interpretation.  In the
event that a Participant’s or Beneficiary’s request for distribution of benefits
is denied in whole or in part or the Participant or Beneficiary disputes any
adverse action or interpretation of the Administrative Committee with respect to
this Plan, the Participant or Beneficiary (the “Claimant”) shall be notified in
writing of the denial of benefits, or the adverse action or interpretation with
respect to the Plan by the Administrative Committee.  The notice shall specify
the reason or reasons therefore, make specific references to pertinent Plan
provisions, describe any additional material or information necessary for the
Claimant to perfect the claim and shall advise the Claimant of the procedure for
the appeal of such denial or adverse action or interpretation, and the time
limits applicable to such procedures.


11.2          Appeals Procedure.  All appeals shall be made in accordance with
the following procedure:


                        (i)  
The Claimant or his authorized representative shall file with the Administrative
Committee a request to appeal the denial or adverse action or interpretation
within sixty (60) days of receipt of the notice described in Section 11.1.  The
request shall be made in writing and shall set forth all of the facts upon which
the appeal is based.  Appeals not timely filed shall be barred.



                         (ii)  
The Claimant or his authorized representative in formulating his appeal may
review pertinent documents, submit additional documents, and may request a
hearing, which the Committee, in its sole discretion, may grant.



                          (iii)  
The Administrative Committee shall consider the merits of the Claimant’s written
presentation, the merits of any facts or evidence, and such other materials and
circumstances as it shall deem relevant.  If the disputed issue relates to a
medical determination of Disability, the Administrative Committee may require
the Participant to submit to an evaluation by an independent qualified medical
professional.



                          (iv)  
Within one hundred and twenty (120) days after a request for review has been
received, the Administrative Committee shall render a decision on the appealed
claim which shall be in writing and shall include specific references to the
pertinent Plan provisions upon which the decision is based.



11.2          Legal Action.  A Claimant’s compliance with administrative review
process as specified in Section 11.2 is a mandatory prerequisite to a Claimant’s
right to commence any legal action with respect to any claim for benefits under
the Plan.
 
 
11

--------------------------------------------------------------------------------

 
 
11.3          Binding Effect of Decisions.  The decision or action of the
Administrative Committee with respect to any questions arising out of or in
connection with the administration, interpretation and application of the rules
and regulations promulgated hereunder shall be final, conclusive and binding
upon all persons having an interest in the Plan.


ARTICLE XII
AMENDMENT OR TERMINATION


12.1          Right to Amend.   The Board of Directors, by written instrument,
shall have the right to amend the Plan at any time, and retroactively if deemed
prudent, with respect to any provisions hereof and all parties hereto or
claiming any interest hereunder shall be bound by such amendment; provided,
however, that no such amendment shall deprive any Participant or Beneficiary of
a right to his or her Accrued Benefit hereunder prior to the date of the
amendment.


12.2          Right To Terminate Future Accruals.  The Bank shall have the
right, at any time, to terminate future accruals under the Plan; provided,
however, that no such termination shall deprive any Participant or Beneficiary
of a right accrued hereunder prior to the date of termination.


12.3          Termination Of The Plan Upon Change Of Control.  The Bank shall
have the right to terminate the Plan within thirty (30) days preceding or twelve
(12) months following a Change in Control, but only if all substantially similar
arrangements sponsored by the Bank are terminated.  In the event of a
termination upon a Change of Control, all Participants are required to receive
their vested Accrued Benefit under the Plan within twelve (12) months of the
date of termination of the Plan.
ARTICLE XIII
MISCELLANEOUS


13.1          Compliance With Section 409A.   If the implementation of any of
the provisions of this Plan would subject the Participants to taxes or penalties
under Code §409A, the implementation of such provision shall be modified to
avoid such taxes and penalties to the maximum extent possible while preserving
the benefits intended to be provided to Participants under the Plan.  Under no
circumstances may the vesting or payment of any benefits be accelerated except
as provided herein.


13.2          Not A Contract Of Employment.  The Plan shall not be deemed to
constitute a contract of employment between the Bank and the Participant or to
be a consideration or an inducement for the employment of any
Participant.  Nothing contained in the Plan shall be deemed to give any
Participant the right to be retained in the service of the Bank or to interfere
with the right of the Bank to discharge the Participant at any time regardless
of the effect which such discharge might have upon an employee as a Participant
in the Plan.


13.3          Furnishing Information.  A Participant or Beneficiary, as a
condition to entitlement to benefits hereunder, shall cooperate with the
Administrative Committee by furnishing any and all information requested by the
Committee, and take such other actions as may be requested in order to
facilitate the administration of the Plan, including but not limited to taking
physical examinations as the Committee may deem necessary.
 
 
 
12

--------------------------------------------------------------------------------

 
 
13.4           Headings.  The headings and subheadings of the Plan have been
inserted for convenience of reference and are to be ignored in any construction
of the provisions hereof.


13.5          Terms.  Whenever any words are used herein in the masculine, they
shall be construed as though they were in the feminine in all cases where they
would so apply; and whenever any words are used herein the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.


13.6          Applicable Law.  The Plan shall be construed and enforced
according to the laws of the State of Maryland, other than its laws respecting
choice of law.


13.7          Notice.  Any notice to be provided to the Administrative Committee
shall be sent by certified or registered mail or hand-delivered to the
Administrative Committee in care of the Bank at the Bank’s office; and any
notice to the Participant shall be sent or hand-delivered to the last address
shown on the Bank’s payroll records or to the Participant’s office which is
provided by the Bank.  A notice shall be deemed given on the date of delivery
or, if delivery is made by mail, as of the date shown on the postmark on the
receipt for registration or certification.


13.8          Successors.   The provisions of this Plan shall bind the Bank and
its successors and assigns and shall inure to the benefit of the Participant and
the Participant’s designated Beneficiary.


13.9          Validity.  In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provisions had never been inserted herein.




IN WITNESS WHEREOF, the Bank has signed this Plan document on the 31st day of
December, 2014.


 
                                                                                     
 

ATTEST/WITNESS:    HOWARD BANK             _/s/Allyson Cwiek__________  
By:_/S/George C. Coffman____ Allyson Cwiek   George C. Coffman     Executive
Vice President     Chief Financial Officer

 




                                                                
 
13

--------------------------------------------------------------------------------

 
                                                                
 
 


 
Annex A
to
Howard Bank Supplemental Executive Retirement Plan
for
Mary Ann Scully


1.  
Retirement Benefit – An annual benefit of $100,000 payable for 15 years



2.  
Normal Retirement Age – attainment of age 68 on August 25, 2019.



3.  
Payment Commencement Date - Within thirty days of attainment of Normal
Retirement
    Age, even if the Bank and the Participant have agreed that the Participant
will
    continue working for the Bank.



4.  
Vesting:  66.67% of the Retirement Benefit on December 31, 2014; 73.3% of the
    Retirement Benefit on August 9, 2015; 80.0% of the Retirement Benefit on
August 9,
    2016; 86.7% of the Retirement Benefit on August 9, 2017; 93.3% of the
Retirement
    Benefit on August 9, 2018; and 100% of the Retirement Benefit on August 25,
2019.



5.  
For purposes of Section 1.25 of the Plan, the Participant will be deemed to have
attained
    10 years of participation on December 31, 2014.  In addition, if the
Participant does
    not undergo a Severance From Employment before August 25, 2019, the
Participant
    will receive a full year of participation for 2019.



6.  
The terms of the Participant’s Employment Agreement and the Plan will be
harmonized
    to the extent possible with the intent that the terms must comply with
Section 409A of
    the Code.

 
 
 
14